DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-5,10-14 and 19-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-20 of U.S. Patent No. 11,368,717. Although the claims at issue are not identical in terms of wording, the scope and novel features of the claims are the same and directed to the same invention, and they are not patentably distinct from each other. It is noted that the claims of the instant application is broader than the corresponding patented claims.
17/501677
US patent 11,368,717
1. A method for point cloud coding in a decoder, comprising: decoding syntax information of a point cloud from a coded bitstream, the syntax information indicating that parallel decoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in an octree partitioning structure of the point cloud; performing the parallel decoding on the occupancy codes of the nodes; and reconstructing the point cloud based on the occupancy codes of the nodes.
1. A method for point cloud coding in a decoder, comprising: decoding syntax information of a bounding box of a point cloud from a coded bitstream, the syntax information indicating an octree partitioning structure for the bounding box of the point cloud; determining whether the syntax information indicates that parallel decoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in the octree partitioning structure; performing the parallel decoding on the occupancy codes of the nodes in response to the syntax information indicating that the parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure; and reconstructing the bounding box based on the occupancy codes of the nodes.
2. The method of claim 1, wherein the syntax information includes at least one of a first syntax element or a second syntax element, the first syntax element indicating whether the parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure, and the second syntax element indicating a minimum partitioning depth at which the parallel decoding is to be performed.
2. The method of claim 1, wherein the determining further comprises: determining whether the syntax information indicates that the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure are to be decoded in parallel based on one of a signaled flag and a minimum partitioning depth at which the parallel decoding is to be performed.
3. The method of claim 1, wherein the syntax information is included in at least one of a
sequence parameter set, a geometry parameter set, or a geometry slice header.
the limitations, syntax information is included in at least one of a sequence parameter set, a geometry parameter set, or a geometry slice header, is notoriously well known in the field of video coding.  
4. The method of claim 1, wherein the performing further comprises: determining, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and performing the parallel decoding on the sub-bitstreams of the one or more partitioning depths.
4. The method of claim 1, wherein the performing further comprises: determining, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and performing the parallel decoding on the sub-bitstreams of the one or more partitioning depths.
5. The method of claim 4, wherein the bitstream offset corresponding to each of the one or
more partitioning depths is determined based on the bitstream offset corresponding to a
minimum partitioning depth at which the parallel coding is to be performed and a length of the
sub-bitstream corresponding to each of the one or more partitioning depths.
4. …determining, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and performing the parallel decoding on the sub-bitstreams of the one or more partitioning depths. 
10. An apparatus for point cloud coding, comprising processing circuitry configured to:
decode syntax information of a point cloud from a coded bitstream, the syntax
information indicating that parallel decoding is to be performed on occupancy codes of nodes in
a range of one or more partitioning depths in an octree partitioning structure of the point cloud;
perform the parallel decoding on the occupancy codes of the nodes; and reconstruct the point cloud based on the occupancy codes of the nodes.
10. An apparatus for point cloud coding, comprising processing circuitry configured to: decode syntax information of a bounding box of a point cloud from a coded bitstream, the syntax information indicating an octree partitioning structure for the bounding box of the point cloud; determine whether the syntax information indicates that parallel decoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in the octree partitioning structure; perform the parallel decoding on the occupancy codes of the nodes in response to the syntax information indicating that the parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure; and reconstruct the bounding box based on the occupancy codes of the nodes.
11. The apparatus of claim 10, wherein the syntax information includes at least one of a first
syntax element or a second syntax element, the first syntax element indicating whether the
parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure, and the second syntax element indicating a minimum partitioning depth at which the parallel decoding is to be performed.
11. The apparatus of claim 10, wherein the processing circuitry is further configured to: determine whether the syntax information indicates that the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure are to be decoded in parallel based on one of a signaled flag and a minimum partitioning depth at which the parallel decoding is to be performed.
12. The apparatus of claim 10, wherein the syntax information is included in at least one of a sequence parameter set, a geometry parameter set, or a geometry slice header.
syntax information is included in at least one of a sequence parameter set, a geometry parameter set, or a geometry slice header, is notoriously well known in the field of video coding.  
13. The apparatus of claim 10, wherein the processing circuitry is further configured to:
determine, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and perform the parallel decoding on the sub-bitstreams of the one or more partitioning depths.
13. The apparatus of claim 10, wherein the processing circuitry is further configured to: determine, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and perform the parallel decoding on the sub-bitstreams of the one or more partitioning depths.
14. The apparatus of claim 13, wherein the bitstream offset corresponding to each of the one or more partitioning depths is determined based on the bitstream offset corresponding to a
minimum partitioning depth at which the parallel coding is to be performed and a length of the
sub-bitstream corresponding to each of the one or more partitioning depths.
13. The apparatus of claim 10, wherein the processing circuitry is further configured to: determine, in the coded bitstream, a sub-bitstream for each of the one or more partitioning depths based on a bitstream offset corresponding to each of the one or more partitioning depths; and perform the parallel decoding on the sub-bitstreams of the one or more partitioning depths.
19. A non-transitory computer-readable medium storing instructions which when executed
by a computer for point cloud coding cause the computer to perform:
decoding syntax information of a point cloud from a coded bitstream, the syntax information indicating that a parallel decoding is to be performed on occupancy codes of nodes
in a range of one or more partitioning depths in an octree partitioning structure of the point
cloud; performing the parallel decoding on the occupancy codes of the nodes; and reconstructing the point cloud based on the occupancy codes of the nodes.
19. A non-transitory computer-readable medium storing instructions which when executed by a computer for point cloud coding cause the computer to perform: decoding syntax information of a bounding box of a point cloud from a coded bitstream, the syntax information indicating an octree partitioning structure for the bounding box of the point cloud; determining whether the syntax information indicates that a parallel decoding is to be performed on occupancy codes of nodes in a range of one or more partitioning depths in the octree partitioning structure; performing the parallel decoding on the occupancy codes of the nodes in response to the syntax information indicating that the parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure; and reconstructing the bounding box based on the occupancy codes of the nodes.
20. The non-transitory computer-readable medium of claim 19, wherein the syntax information includes at least one of a first syntax element or a second syntax element, the first syntax element indicating whether the parallel decoding is to be performed on the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure, and the second syntax element indicating a minimum partitioning depth at which the parallel decoding is to be performed.
20. The non-transitory computer-readable medium of claim 19, wherein the stored instructions cause the computer to perform: determining whether the syntax information indicates that the occupancy codes of the nodes in the range of the one or more partitioning depths in the octree partitioning structure are to be decoded in parallel based on one of a signaled flag and a minimum partitioning depth at which the parallel decoding is to be performed.


In view of the above, allowing Claims 1-5,10-14 and 19-20 of the instant application would result in an unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re
Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Allowable Subject Matter
6.	Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482